Title: Petition from Miles Oakley, 9 November 1776
From: Oakley, Miles
To: Washington, George



Novr 9th 1776

The petition of Miles Oakley Humbly Sheweth That by his Labour and Industry he had procured himself a small peice of Land at the white plains Contiguous to the Court House that on it within the Last four or five years he built him a Comfortable and Convenient House and Barn. That he Kept an Inn for the Entertainment of Travellers which Enabled him to maintain his family which Consists of a Wife and four Small Children, That on the Approach of the Enemy, he Removed his wife (who Lay in but six days before) with his Children to the north of the Lines formed by the troops under your Excellencys

Command—That on his Return to bring off Some of his furniture and most Valuable Effects he found his house Robbed and pillaged his Desk Split to peices and his money Books and papers taken and Carried Away by our own Troops—by which means he is left without a Second Bed and Scarce a Change of Cloaths for himself—his wife or Children. this your petitioner bore with Resignation—not Doubting but if he should again gett into his house he Should by his Industry in time Retrieve his Losses—But so it is may it please your Excellency that on Tuesday Night last your petitioners House and Barn was by some of the American Troops Burnt to the Ground and your petitioner and his family Left without any means whatever of Obtaining a Subsistance, That your petitioners Losses do not Amount together to Less than Seven hundred pounds Currency.
your petitioner begs Leave to Observe to your Excellency that he has Ever been a friend to his Country that he Served as a Lieutenant in the late Northern Expedition under the Command of Generals Schuyler and Montgomery. your petitioner Therefore begs your Excellency will be favourably pleased to take his meloncholy case into consideration and give him such Relief in the premisses as to you in your Great wisdom shall seem Just and Reasonable your petitioner farther begs if your Excellency should be of Opinion that the Granting your petitioner Relief is not properly within your Department that your Excellency will be pleased to Enquire into the truth of the facts herein sett forth and give your petitioner Such Certificates and Recommendations Either to the Honorable the Continentall or provincial Congress as you shall think your petitioners hard Case truly Deserves. and your petitioner Shall Ever pray.

Miles Oakley

